118.	  Taking part in the general debate as it comes to an end may be a disadvantage, in that one may say things that have already been said and therefore be boring. However, what is important is not to try to be novel but, rather, to reaffirm our belief in principles that we hold dear and to state precisely our position with regard to the state of the world.
119.	The annual session of the General Assembly is a high point in the lives of people throughout the world. It concerns everyone, through their delegations, not simply the illusion but the reality of taking part in the management of the world, through dialog, conciliation and the sharing of the ideals of peace, justice, freedom and progress.
120.	It is in that spirit that the People's Republic of the Cong< peaks today, thus contributing to the ennobling and lofty work whose purposes and principles are clearly set out in the Charter.
121.	Before going any further, I should like to say how glad my country is that Mr. Hollai is presiding over the current session. His unanimous choice by the General Assembly was not only a well-deserved tribute to his country, the Hungarian People's Republic, a friend of the people's Republic of the Congo, but also proper appreciation of his qualities and merits, which are in keeping with his responsibilities in his own country and our happy memories of him when he so worthily represented Hungary at the United Nations. It is a pleasure for me to extend to him the sincere congratulations of the Congolese delegation. We also express our appreciation to Mr. Kittani, our friend and the President's predecessor, for the brilliant way in which he discharged his duties as President of the thirty-sixth session and the second special session devoted to disarmament. I also have particular pleasure in repeating my country's warmest congratulations to Mr. Perez de Cuellar, who has been Secretary-General for almost a year now, and who has devoted himself to his work with the conviction and dedication that we know him to possess.
122.	The human race is living through one of the most turbulent eras of its existence. We have all said this, and we are constantly concerned about it. We must see that matters do not get out of hand. We must stop the dangerous trend of the world's progressing in accordance with a logic that would crush the human race by plunging it into chaos, blindness, confrontation and war.
123.	Our international conscience must eliminate the use of force and must condemn those who wish to take advantage of their strength to trample on the law. Arbitrary action cannot be the basis of the law in this world unless the human race abandons its desire for progress and admits that it is retrogressing.
124.	When the Zionist State of Israel sweeps through a whole country to invade, attack and destroy a sovereign State and massacre its population; when racist South Africa elevates apartheid into a government doctrine, pillages neighboring independent States, oppresses and slaughters black people blithely and with impunity, then we feel we have been thrown back into the dark night of barbarism and savagery, totally divorced from our own age and from a conscience that only yesterday, with astonishing strength, fought the war against Nazism and other attacks on mankind.
125.	At a time when many attempts are being made to challenge the liberation and self-determination movements of the peoples, it is clear that the deprived world, the poor world, the world that is struggling for survival and freedom, needs more than ever before a more effective, more dynamic and stronger Organization. In Africa, the Middle East, Asia and Latin America there is a trend now to challenge independence won at such cost and to deny freedom. The retrograde imperialist forces are competing with one another, with utter contempt for international law and 
morality, to see who can best strengthen the last bastions of colonialism and racism, employing every method available to them to ensure their control of those regions and their natural resources.
126.	In Africa, the exploitation and enslavement imposed from outside the continent is a matter of increasing concern to us.
127.	Our first thought is of the gallant people of southern Africa who have been thus ravished; their sufferings are our sufferings; the Congolese people feel deeply all the frustrations and horrors imposed on them so unjustly.
128.	The odious regime of apartheid continues to push horror and barbarism beyond imaginable limits. No morality or law can stop it; in the name of a doctrine that dares not say what it really is, in the name of we know not what law, the racists of Pretoria are committing acts of aggression and invading the front-line States because they believe they can do so with impunity.
129.	The United Nations has condemned the complicity of the industrialized countries, without which Mr. Botha and his assistants would be powerless.
130.	Will mankind continue much longer to let itself be duped? Can we allow such a situation to continue? The international community surely has a duty to consider urgent measures to impose and apply the principle of the right of peoples to self-determination. The Congo believes that the peoples of southern Africa will inevitably triumph over oppression and enslavement, for the exercise of the right of peoples to self-determination is an achievement of the human race, and this achievement remains irreversible. It is the sacred duty of the peoples of southern Africa to sacrifice everything, even their lives, to ensure the exercise of their right to freedom and independence. The international community must demonstrate full and effective solidarity with these peoples in their struggle.
131.	The fact that we are hoping for independence for Namibia in 1983 should not permit us to forget to place the Namibian problem in its proper context. The future of that country is a matter for the Namibian people and SWAPO, its sole and authentic representative. That has been sufficiently demonstrated by the heroic struggle waged so valiantly for so many years and by the great sacrifices made. The procrastinations of the countries in the contact group, the various deals delaying this long awaited outcome, are pure and simple violations of the right of peoples to self-determination. The terms of resolution 435 (1978) must be respected; there can be no bargaining away or amendment of its terms. The United Nations, as the international organization which has set itself among other objectives that of ensuring the inalienable rights of the peoples, must not tolerate such violations.
132.	The situation in northwest Africa, specifically in Western Sahara, must be viewed in the light of that same principle of self-determination. The question of Western Sahara is one of decolonization, and it must be seen as such; any distortion, any policy of annexation or of military occupation amounts to the crushing, the mutilation, the destruction of a people. I am glad
(hat the United Nations has avoided any such injustice by its recognition many years ago of the right of the Sahraoui people to self-determination. My country is pleased that it is one of the 60 or so States that have recognized the Sahraoui Arab Democratic Republic, thus recognizing its sovereignty in accordance with international law and the Charter of the United Nations. Therefore any discussion of this problem, any reference to some past happening is merely an attempt to camouflage other designs that the Organization could not countenance. The question of Western Sahara is clear, and there is no room for ambiguity. The occupying forces that are waging this destructive war against a peaceful people should listen to the voice of the heart and the mind instead of continuing with this dangerous and reprehensible adventurism.
133.	My country endorses the call for the reconstruction of Chad, a friendly sister country, tom by civil war. But that reconstruction requires the reconciliation of the people of the country, without distinction of race, religion or political view. It also means that there must be no foreign intervention.
134.	I cannot refer to the tragedy in Lebanon, and the massacre in Beirut, without feelings of deep emotion. Each one of us can visualize those savagely mutilated bodies piled up under the rubble of recently bombed buildings. It is horror institutionalized; the extreme of barbarism; terrible scenes, anathema to the modem age, but revealing in more ways than one the true nature of that regime that has been condemned and, because of its repeated evil deeds, has now been outlawed by the civilized nations of the world. Not content to pillage by annexation and occupation, the Israeli Zionists are diabolically pursuing the peaceful Palestinian people even into exile. For Israel it was a question of weakening at whatever cost the PLO and its leadership in order to master the situation and impose its will in the Middle East.
135.	The Congo pays a tribute to all the members of the Security Council for having spoken in frank and unmistakable terms, in the language of truth, without exception condemning Israel for its crimes in Lebanon. It is highly desirable that that condemnation lead to positive action, that is, the recognition of the Palestinian people and their national rights, in particular the right to return to their homeland.
136.	My country's position on the Palestinian issue is well known. The recent events in Lebanon are one stage in a vast plot against the Palestinian people, and they prove once again that our analysis of the situation is the correct one. Peace in the Middle East requires a just settlement of the Palestinian problem. No solution that does not involve the Palestinian people and its sole authentic representative, the PLO, can be effective or lasting. We reaffirm the right of the Palestinian people to national existence and the restoration of its inalienable and inviolable rights. Neither weapons nor mass destruction can ever force the Palestinian people to abandon their sacred right, their dignity as a people.
137.	I should like to say once again to those gallant people of Latin America, who are struggling for the free exercise of their right to self-determination, that the people of the Congo support them. 
138.	I should also like to reaffirm the brotherly solidarity of my country with the peoples of Kampuchea and Viet Nam in their tireless efforts, under their respective Governments, to achieve national reconstruction after so many years of war and destruction.
139.	The Democratic People's Republic of Korea, in its legitimate struggle for the peaceful reunification of its great homeland of Korea, also merits our respect and esteem.
140.	I have so far been dealing with matters of decolonization, the free exercise of the right of peoples to self-determination, because my country believes that full and final decolonization is a prerequisite for the promotion of peace and relationships favorable to development and co-operation.
141.	The profound crisis in the world economy and the inability of the world to apply the necessary remedies give rise in our various States to reactions of self-preservation and protectionism as a result of which the gap between North and South is widening.
142.	We are going through a difficult time; everywhere our economies are finding it impossible to keep pace with events. All the reports submitted, whatever economic body they come from, including the World Bank and the Organization for Economic Co-operation and Development, emphasize the danger into which the world is rushing.
143.	Such a danger should make us stand by and support each other, but how many hopes have been dimmed by the ambitions of some and the egoism of others? The United Nations Conference on the Least Developed Countries, held in Paris in 1981, aroused more hope, as did the meeting at Cancun, which offered some possibility of a resumption of the indispensable North-South dialog. But unfortunately this is the hour of disenchantment. Global negotiations within the United Nations on the definition of the new rules that should govern international economic relations have reached a serious impasse.
144.	The industrialized countries seem to be dealing with the crisis by means of a few palliatives, but the third world countries are weaker and they are increasingly exposed. They are bearing the burden of the economic in-adaptability and anachronisms in a way that is not really justified. The constant reduction in aid, the increase in the food deficit, the limits on access to technology, the deterioration in the terms of trade, and an accumulation of similar handicaps, constitute but one aspect of the ills that afflict us.
145.	All these factors urge us to move toward a worldwide dialog, because we believe in the interdependence of the countries of the world. But we seem to be bogged down in the negotiations for the establishment of a new framework for international economic relations. This should make us think about our current practice and devise more flexible and effective formulas. The establishment of regional subgroups such as those recommended for Africa in the Lagos Plan of Action and the search for ways of redefining all our regional economic policies could, we feel, constitute a first approach. However, such a
program can be carried out only in an international context of peace and security.
146.	The Congolese people are peaceful people. We jealously defend our freedom and concentrate on the tasks of development. Our people believe that everything possible must be done to ensure better understanding between peoples and individuals. The unbridled use of force can never be accepted, nor can threats or intimidation become the rules of international life, or selfishness, hatred or prejudice dominate relations between nations, for that would spell our doom.
147.	Against the background of the tension and international confrontation prevailing in the world today, the morality and the ethic of nations must be something other than simple complacency or acceptance, indifference to the violations of international law, attacks on the freedom of individuals and peoples, the destruction of innocent lives civilizations and the heritage of man. Rather, more than ever before, we must show extreme vigilance, constant mobilization, solidarity that knows no frontier and clear-sightedness.
148.	International peace and security, of course, depend on many factors. These include, in particular, specific measures which will lead to real disarmament. I made this point in my statement last June at the twelfth special session [9th meeting], the second special session of the General Assembly devoted to disarmament. It is unfortunate that that session did not live up to our hopes and enable us to take important steps forward.
149.	But the debates did convince us of the need to continue our discussions with the vision of establishing among all members of the international community relations based on trust, mutual respect and the recognition by all Member States of the right of each people to choose its national institutions in freedom, to independence, to security and to peace.
150.	We have faith in the future, faith in man and his creative ability, his intelligence and his wisdom. But our faith cannot be a blind faith; it must be supported by constant efforts made by everybody to prevent a catastrophe.
151.	We believe that it is possible to avoid a third world war by signing strategic arms limitation agreements and establishing conventions and agreements that would link the nations of the world together through non-aggression pacts.
152.	We also believe that it is possible to find some area of agreement among nations to overcome the economic crisis, working for a new international economic order by replacing the present rules of competition by co-operation and co-development.
153.	Lastly, we believe it is possible to reduce distrust among nations and political systems and to prevent confrontations becoming inevitable by working towards peaceful coexistence.
54. The work of peace, detente and co-operation among nations is a great humanitarian effort, and individuals, nations and peoples that contribute to this deserve our admiration. International bodies such as the United Nations which devote all their energies to this deserve our full support. We should like to
pay a tribute once again to Mr. Hollai for his contribution to the work of this session.
Organization of work.